In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Iberville, 18th Judicial District Court Div. C, No. 767-79; to the Court of Appeal, First Circuit, No. 2012 KW 0995.
Writ granted. The district court’s judgment overruling the state’s procedural objection is vacated. Martinez v. Ryan, 566 U.S. -, 132 S.Ct. 1309, 132 L.Ed.2d 272 (2012), announced a rule permitting federal courts conducting habeas corpus review of final state court convictions to consider the merits of a claim otherwise procedurally defaulted. The decision does not apply to relator’s post-conviction claims made in state court. Relator fails to show an exception to the post-conviction limitations period of La.C.Cr.P. art. 930.8 and his application is time barred. La.C.Cr.P. art. 930.8; State ex rel. Glover v. State, 93-2330 (La.9/5/95), 660 So.2d 1189.